DETAILED ACTION
Claims 37-57 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed December 14, 2018 is a continuation of 15/433,249, filed February 15, 2017, now U.S. Patent 10,400,287. 15/433,249 filed February 15, 2017 is a continuation of PCT/US15/45561, filed August 17, 2015, now abandoned. PCT/US15/45561 is a continuation of 14/507,412, filed October 6, 2014, now abandoned. PCT/US15/45561 claims Priority from Provisional Application 62/037,764, filed August 15, 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on August 29, 2020 and March 31, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Election/Restrictions
Applicant’s election with traverse is acknowledged. The argument is found persuasive.

Claim Rejections - 35 USC § 101
The claimed invention is directed to an abstract idea/natural law without significantly more. The claims recite the correlation of CA/TAI/LOH/BRACA in cancer. 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Claims 37-56 are directed to abstract ideas and a natural law.  The step of “assaying” the “number of Indicator CA regions” encompasses review or manipulation of data to determine the number of regions.  The specification teaches determining these regions in samples by manipulating data obtained from genotyping of single nucleotide polymorphisms.   For example, the specification teaches first detecting the genotype of a sample at various genomic loci (for example by a nucleic acid analysis method that employs a SNP microarray), and second, assaying whether the loci exhibit any of LOH, TAI or LST.  Typically, an analysis of the homozygous or heterozygous nature of loci over a length of a chromosome can be performed to determine the length of CA regions. (See for example, paragraph 58; emphasis added).   Thus, determining or detecting Indicator CA regions is a data analysis activity.  The step of diagnosing based on “reference numbers” is reasonably construed to encompass manipulating the number or numbers determined in step (1) to calculate a test value. When the claims recite “diagnosing a patient” or “a patient is diagnosed” based on certain CA region scores or values, this is both an abstract idea as it could be performed by mental analysis and also a statement of a natural law as it sets forth a naturally occurring relationship between the presence of a certain number of Indicator CA regions and an increased likelihood of responding to a cancer treatment regimen that comprise niraparib.  
Data analysis activities have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).   Likewise, the statement regarding the relationship between the presence of Indicator CA regions and an increased or decreased likelihood of response sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo)
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Thereby, having determined that the claims involve abstract ideas, it is then determined whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “transform the nature of the claim’ into a patent-eligible application.  
The claims discussed do not include any steps in addition to the abstract ideas and/or natural phenomenon.  Therefore, for these claims, there are no additional elements to consider.   
These claims, include embodiments where treatments are recommended but do not require any step of administering a treatment.  Merely presenting the results of a process otherwise unpatentable under section 101 is, however, insufficient to establish eligibility under the statute.  See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 11, 2016) (claim unpatentable despite recitation of the step:  "providing notification if [an] event has occurred"). There is no improved product that results from the claimed method; the only result is information.  Fairwarning (FairWarning IP, LLC v. Iatric Systems) and TLI Communications (TLI Communications LLC v. AV Automotive LLC), among others, reminded that merely outputting information is not significantly more. See also the comment from the Cleveland Clinic case, above, regarding “groundbreaking” discoveries.
While the claims recite assaying, this step is a routine and conventional data gathering step recited at such a high level of generality it is an insignificant pre-solution activity that cannot be considered to transform the claims.  In other words it is a mere data gathering step.  Anyone wishing to apply the recited judicial exceptions would have to gather necessary genotype data, and hybridizing with probes was a well-established method for accomplishing this data gathering.  The specification supports this finding when it teaches that any appropriate technique can be used to determine genotypes at loci of interest within the genome of a cell, including SNP arrays and sequencing, both techniques that include hybridizing the sample with probes.  The specification teaches that “Numerous variations on nucleic acid arrays useful in the invention are known in the art.”  
Note that the Supreme Court in Mayo v. Prometheus made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
In Mayo v. Prometheus, the Supreme Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U.S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).
The Court summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
For the reasons set forth above, the claims as a whole are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite for each time the recite an “indicator LOH region” because the specification does not particularly point out what this phrase means.  The specification defines Indicator LOH regions as LOH regions that are longer than about 1.5 megabases but shorter than the entire length of the chromosome.   However, it is not clear what it means to be longer than about 1.5 megabases.  It would appear that 1.3 megabases is “about 1.5 megabases” and so a LOH region that is 1.4 megabases is longer than 1.3 megabases, but not even as long as 1.5 megabases.  Thus, it’s unclear from the description if in fact, for example, a LOH region that is 1.4 megabases is an “indicator” LOH region or not.  
Furthermore, it is unclear how an “indicator” TAI region is different from a TAI region in fact.  The specification teaches some examples of TAI regions, discussing “some embodiments” but never defines what it means for a TAI region to be an “indicator” TAI region as opposed to a TAI region.  
	The definition of an LST region does not define the metes and bounds of this phrase within the claim context.  The specification teaches that the LST region is a breakpoint between two regions “of some minimum length” but it never actually defines this term by assigning what the minimum length must be to qualify an LST as an LST or an “indicator LST.”  
 	Furthermore, it is not clear what is required when the claim recites determining “the number” of Indicator CA regions:  it is not clear if this means determining the total number of chromosomal aberration regions as a single value or if it means determining a different enumerated value for each of indicator LOH, indicator TAI and indicator LST regions.  For example, the specification teaches that LST regions are broader than LOH and TAI and encompass them both.  So, when one counts all of the LST regions on at least two pairs of human chromosomes of breast cancer cells, one has counted also the LOH and TAI, though not separately enumerated them.  This example would meet the claim under on interpretation but not under the other, and so the claims do not point out and distinctly claim the invention.  
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (WO 2013/0130347 Pub 9/6/2013 and Filed 2/22/2013 with priority to 61/602,460 Filed 2/23/2012 and 61,604,810 Filed 2/29/2012) in view of Popova (Cancer Research 72(21); 5454-5462 Nov. 1, 2012).
The most comprehensive claim, claim 44 is generally directed towards an in vitro method of diagnosing patient responders to a cancer treatment regimen comprising a platinum agent, the method comprising: (1) assaying a sample comprising a cancer cell to detect the number of Indicator CA (chromosomal aberration) Regions comprising Indicator LOH (loss of heterozygosity) Regions, Indicator TAI (telomeric allelic imbalance) Regions, and Indicator LST (large scale transition) Regions in at least one pair of human chromosomes of a cancer cell of said cancer patient; (2) assaying a sample comprising a cancer cell to detect deficiency in BRCA1 or BRCA2; and (3) diagnosing a patient in whose sample either (a) said number of Indicator LOH Regions, Indicator TAI Regions, and Indicator LST Regions detected in step (1) is greater than one or more reference numbers or (b) a BRCA1 or BRCA2 deficiency is detected in step (2), or both (a) and (b), as a responder to said cancer treatment regimen.
Therefore, one possible embodiment encompassed by claim 37 includes: 
assaying for LOH, TAI, and LST in the patients chromosomes;
assaying for BRCA1 and BRCA2 for mutations/deficiency;
doing math in one’s head;
	Regarding the required claim limitations, Silver teaches a method for predicting the outcome of anti-cancer treatment of a subject with a cell hyper proliferative disorder, comprising determining a global chromosomal aberration score (GCAS), comprising obtaining a biological sample from the subject and determining whether a plurality of chromosomal regions displaying a chromosomal aberration exists within a plurality of chromosomal loci, wherein said chromosomal aberrations are allelic imbalance (AI) and loss of heterozygosity (LOH) relative to a control, wherein the presence of a chromosomal regions displaying said chromosomal aberrations predicts the outcome of anti-cancer treatment of the subject (para 0007).  Silver teaches assaying for BRCA1 and BRCA2 (para 0024). Silver teaches that the biological sample comprises a cancer cell (para 0011). Silver teaches that the chromosomal regions being assayed are on at least ten pairs of human chromosomes (para 00217 clms 29, 34).  Silver defines a LOH region as a region of loss of heterozygosity that is longer than a first length but shorter than the length of the whole chromosome, wherein the first length is about 1.5 or more megabases (para 0029). Silver goes on to state the length can be “greater than 9 megabases” and longer (para 00123). Silver teaches that one type of AI that can be measured is telomeric imbalance.  Silver defines a TAI region as a region of allelic imbalance that extends toward the telomere but does not cross the centromere, wherein the TAI region is 2 or more megabases (para 0081). Silver teaches that the GCAS is determined by adding together the number of individual chromosomal aberrations (para 0064).  Silver teaches that the test value representing the chromosomal aberration score can be compared to one or more reference values (or index values).  For example, the index value may represent the average chromosomal aberration score for a set of individuals from a diverse cancer population or a subset of the population. For example, one may determine the average chromosomal aberration score in a random sampling of patients with cancer (or a particular cancer). This average chromosomal aberration score may be termed the "threshold index value," with patients having a chromosomal aberration score higher than this value expected to have a higher likelihood of response (to therapy) than those having a chromosomal aberration score lower than this value (para 00146).  In one embodiment Silver teaches comparing the total number of LOH regions to a reference number of about 5 (para 00125). Sliver further teaches administering a platinum based therapy to a subject with a plurality of genomic chromosomal aberrations (paras 0020-0021).  Thus Silver teaches a method comprising (1) assaying a sample comprising a cancer cell obtained from a test cancer patient to detect a number of Indicator LOH Regions and a number of Indicator TAI Regions in at least ten pairs of human chromosomes of the cancer cell; (2) providing a test value derived from the average number of Indicator LOH Regions and the number of Indicator TAI Regions (Note that the GCAS number of Silver, which is a summation of the number of LOH regions and the number of TAI regions, is being interpreted as a “test value derived from the average” of the number of LOH regions and the number of TAI regions.  The GCAS value can be derived from the average, by multiplying the average number of regions by the number of the different types of regions being detection); (3) comparing the test value to a reference value equal to or derived from the number of Indicator LOH Regions and the number of Indicator TAI Regions detected in cancer cell samples of a population of reference cancer patients, wherein the reference value is 5 or greater; (4) that the test value is greater than the reference value; and (5) administering a treatment regimen comprising a platinum agent to a patient having a test value in (2) that is greater than the reference value in (3). 
	Regarding claim 38 Silver teaches a method wherein the chromosomal regions being assayed are on at least fifteen pairs of human chromosomes (para 00217 clms 29, 34).
	Silver teaches a method wherein the platinum agent is cisplatin, carboplatin, oxalaplatin, or picoplatin and the PARP inhibitor is olaparib or veliparib (para 0030).
Regarding claim 40 Silver teaches a method wherein the test value is correlated to an increased likelihood of response to a particular treatment if the test value exceeds the reference value by at least some amount i.e., 5, 6, 7, 8, 9, or 10 or more fold (para 00146).  Sliver further teaches administering a platinum based therapy to a subject with a plurality of genomic chromosomal aberrations (paras 0020-0021).  Thus Silver teaches a method wherein a treatment regimen comprising a platinum agent or PARP inhibitor is administered in (5) to a patient having a test value in (2) that is at least 5% greater than the reference value (3).  
Silver teaches that assaying the sample to determine the number of indicator LOH regions and indicator TAI regions comprises analyzing SNPs.  Silver teaches that SNPs are used to determine GCAS because they are useful for detecting and/or distinguishing chromosomal aberrations (para 0064).  Silver teaches that at least 1000 SNPs are analyzed.  Silver teaches that the SNPs can be randomly distributed throughout the genome at least every 500 kb or more (para 0081). 
Silver does not teach a method further assaying the number of LST breakpoints.  Silver does not teach that the number of LST breakpoints is the number of copy number transitions along the length of a chromosome located between two regions, each long than a third length that is at least 5 megabases, after filtering out copy number transitions along the length of a chromosome located between two regions, each shorter than a fourth length that is at most 4 megabases. Silver does not teach a method wherein the test value is equal to or derived from the number of Indicator LOH Regions, the number of Indicator TAI Regions, and the number of LST breakpoints.  Further Silver does not teach a method wherein the reference value is equal to or derived from the number of Indicator LOH Regions, the number of Indicator TAI Regions, and the number of LST breakpoints detected in cancer cell samples of a population of reference cancer patients.   
However, Popova teaches the detection of LST regions in basal-like breast carcinomas (BLC) (abstract).  Popova defines a LST as a chromosomal break between adjacent regions of at least 10 MB, the number of LSTs in the tumor genome was estimated for each chromosome arm independently (not accounting for the centromeric breaks) and after filtering and smoothing of all variations less than 3 Mb (page 5457). Popova compared the number of LST regions detected in BRCA1 and non-BRCA1 basal like carcinomas (page 5456 right col to page 5457).  Popova teaches that an elevated number of LSTs was strongly associated with a BRCA1 inactivated status in BLCs whereas all tumors with reduced number of LSTs showed no evidence of BRACA1 inactivation (page 5458, left col).  Popova teaches that a high number of LSTs is a marker of homologous recombination pathway deficiency and surrogate measure of genomic instability (page 5460, left col).  Popova further teaches that the efficiency of PARP inhibitors on BRCA1/2 mutated breast cancers and the correlation of response to platinum salts with BRCA1 status strongly supports the need to more accurately stratify sporadic BLC according to actual BRCAness which could easily be obtained using LST detection (page 5460).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Silver by further assaying the number of Indicator LST regions and including the number of Indicator LST regions when calculating the test value and reference value.  In the instant case Silver teaches that the presence of a plurality of chromosomal regions displaying chromosomal aberrations predicts the outcome of anti-cancer treatment of a subject (para 0002).  Silver teaches that the summation of individual chromosomal aberrations can predict responsiveness of a cancer in a subject to anti-cancer agents independently of identifying specific chromosomal aberrations (para 0064).  Popova teaches that LST, defined as a chromosomal break between adjacent regions of at least 10 Mb, is an additional type of chromosomal aberration. Popova teaches that an elevated number of LSTs was strongly associated with a BRCA1 inactivated status in BLCs whereas all tumors with reduced number of LSTs showed no evidence of BRACA1 inactivation (page 5458, left col).  Popova further teaches that the efficiency of PARP inhibitors on BRCA1/2 mutated breast cancers and the correlation of response to platinum salts with BRCA1 status strongly supports the need to more accurately stratify sporadic BLC according to actual BRCAness which could easily be obtained using LST detection (page 5460).  Thus, it would have been obvious to an ordinary artisan to have further assayed the number of Indicator LST regions and included the number of Indicator LST regions when calculating the test value and reference value for the benefit of including an additional type of chromosomal aberration that is predictive of the outcome of anti-cancer treatment of a subject.  


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

U.S. Patent No. 9,388,472
Claims 37-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,388,472 in view of Silver (WO 2013/0130347 Pub 9/6/2013 and filed 2/22/2013 with priority to 61/602,4600 filed 2/23/2012 and 61,604,810 filed 2/29/2012). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example both sets of claims are drawn to a method of treating cancer patients, comprising: (1) assaying a sample comprising a cancer cell to detect the number of Indicator LOH Regions and Silver teaches Indicator TAI Regions, and Indicator LST Regions in at least ten pairs of human chromosomes of the cancer cell (2) providing a test value derived from the combination of the number of Indicator LOH Regions, the number of Indicator TAI Regions, and the number of Indicator LST Regions detected in (1); (3) comparing said test value to a reference value equal to or derived from the combination of the number of Indicator LOH Regions, the number of Indicator TAI Regions, and the number of Indicator LST Regions detected in cancer cell samples of a population of reference breast or ovarian cancer patients; and (4) administering a treatment regimen comprising a PARP inhibitor to a patient having a test value in (2) that is greater than the reference value in (3) (see for example claim 24 of the copending application). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of ‘472 in view of Silver by further assaying the number of Indicator LST regions, TAI, and BRCA.

U.S. Patent No. 10,400,287
Claims 37-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,400,287. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘287 is a species of the instant claims.


Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629